United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 08-2984
                                 ___________

Glenn W. Johnson, Jr.; Alton Louis        *
Vaughn, Sr., also known as Bishop A.      *
Louis Vaughn, Sr.,                        *
                                          *
              Appellants,                 *
                                          *
        v.                                *
                                          *
Jeremiah (Jay) W. Nixon, In his           *
Official Capacity as State of Missouri *
Attorney General, In his Capacity as      *
Elected Official a representative of      *
all citizens of the State of Missouri, In * Appeal from the United States
his Professional Capacity as State of     * District Court for the
Missouri Practicing Atty and in his       * Western District of Missouri.
Personal Capacity; State of Missouri      *
Attorney General Office, In its Legal     * [UNPUBLISHED]
Capacity as State of Missouri             *
Organization funded by the taxpayers *
of Missouri; Ronald James Carrier,        *
In his Official Capacity as State of      *
Missouri Assistant Attorney General,      *
In his Professional Capacity as State of *
Missouri Practicing Attorney, also        *
known as J. Ronald Carrier; Joshua        *
David Harrel, In his Official             *
Capacity as State of Missouri             *
Assistant Attorney General, In his        *
Professional Capacity as State of         *
Missouri Practicing Attorney; Don         *
Willoh, In his Official Capacity as       *
State of Missouri Assistant Attorney      *
General, In his Professional Capacity     *
as State of Missouri Practicing           *
Attorney and in his Personal Capacity;    *
Margie Lamarre, In her Official           *
Capacity as State of Missouri             *
Employee, also known as Margarita         *
Colon; Dennis W. Tichelkamp, In his       *
Official Capacity as Greene County        *
Missouri Assistant Prosecuting            *
Attorney, In his Professional Capacity    *
as State of Missouri Practicing           *
Attorney And in his Personal Capacity;    *
Missouri Department of Social             *
Services, In its Legal Capacity as        *
State of Missouri Organization funded     *
by the taxpayers of Missouri; Deborah     *
E. Scott, In her Official Capacity as     *
State of Missouri Department of           *
Social Service Director/Employee, and     *
in her Personal Capacity; Janel R.        *
Luck, In her Official Capacity as State   *
of Missouri Department of Social          *
Service Employee/Director (Division       *
of Child support Enforcement), and in     *
her Personal Capacity; Carol A.           *
Buckles, In her Official Capacity as      *
State of Missouri Department of           *
Social Service Employee, and in her       *
Personal Capacity; Lisa Everett, In       *
her Official Capacity as State of         *
Missouri Department of Social Service     *
Employee, and in her Personal             *
Capacity; Peggy A. Remilong, In           *
her Official capacity as State of         *
Missouri Department of Social             *
Service DCSE Employee, and in her         *
Personal Capacity; Missouri               *


                                          -2-
Department of Revenue, In its Legal    *
Capacity as State of Missouri          *
Organization funded by the taxpayers   *
of Missouri; Omar Davis, In his        *
Official Capacity as State of Missouri *
Department of Revenue Director;        *
Missouri Department of Conservation,   *
In its Legal Capacity as State of      *
Missouri Organization funded by the    *
taxpayers of Missouri; John D.         *
Hoskins, In his Official Capacity as   *
Director of State of Missouri          *
Department of Conservation and in his  *
Personal Capacity; Lisa R. D'Alesio, In*
her Professional Capacity as State of  *
Missouri Practicing Attorney and in her*
Personal Capacity; William Everett     *
Stoner, In his Professional Capacity as*
State of Missouri Practicing Attorney  *
and in his Personal Capacity, also     *
known as Bill Stoner; Kimberlee        *
Sublett; Larry Maddox, In his official *
Capacity as President of Springfield   *
(Missouri) Branch of the NAACP and     *
in his Personal Capacity,              *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: December 28, 2009
                               Filed: January 7, 2010
                                ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.


                                          -3-
       Glenn Johnson, Jr., and Alton Louis Vaughn, Sr., appeal the district court’s1
dismissal of their lawsuit and denial of their motion for recusal. After careful de novo
review, see Norwood v. Dickey, 409 F.3d 901, 903 (8th Cir. 2005), we conclude that
dismissal was proper under Federal Rule of Civil Procedure 12(b)(6) for failure to
state a claim, see Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)
(requirements to survive Rule 12(b)(6) motion to dismiss); Stone v. Harry, 364 F.3d
912, 914 (8th Cir. 2004) (pro se complaints are to be construed liberally, but must
allege sufficient facts to support claims advanced); Frey v. City of Herculaneum, 44
F.3d 667, 672 (8th Cir. 1995) (complaint fell short of meeting even liberal standard
for notice pleading where it was entirely conclusory and gave no idea what acts
individual defendants were accused of that could result in liability); see also Phipps
v. FDIC, 417 F.3d 1006, 1010 (8th Cir. 2005) (court may affirm dismissal on any
basis supported by record); Norwood, 409 F.3d at 903-04 (federal courts should
abstain from hearing federal cases when there is ongoing state judicial proceeding
which implicates important state interests, and when that proceeding affords adequate
opportunity to raise federal questions presented). We also conclude that the district
court did not abuse its discretion in denying the recusal motion. See Hooker v. Story,
159 F.3d 1139, 1140 (8th Cir. 1998) (per curiam) (standard of review).

     Accordingly, we affirm the judgment. We deny appellee Larry Maddox’s
motion to strike appellants’ brief or dismiss the appeal.
                       ______________________________




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                          -4-